Citation Nr: 0326970	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a digestive system 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


REMAND

The veteran served on active duty from July 1966 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Waco, Texas, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a stomach disorder.  The RO 
also denied a claim for service connection for bilateral 
hearing loss.

Service connection for a stomach condition had been denied in 
an unappealed rating decision dated in June 1989.  However, 
the claims file does not show that the veteran was provided 
notice of this decision.  Therefore, the decision did not 
become final.  Hauck v. Brown, 6 Vet. App. 518 (1994) (per 
curium) (where an appellant never received notification of a 
denial, the one-year period within which to file an NOD, 
which commences with the date of mailing of notice of the 
result of initial review or determination, did not begin to 
run).

Although the RO has considered whether new and material 
evidence was submitted to reopen the claim for service 
connection for bilateral hearing loss, the Board has found 
that the veteran submitted a valid notice of disagreement 
with the May 1997 decision denying that claim.  Therefore, 
the rating decision did not become final.

In the May 1997 rating decision the RO also denied 
entitlement to service connection for breathing problems; 
hypertension; heart problems; and tingling in the fingers, 
toes, arm and neck; hiatal hernias; and fevers secondary to 
Agent Orange exposure; and determined that new and material 
evidence had not been received to reopen a claim of service 
connection for a back condition.  

In January 1998 the veteran submitted a notice of 
disagreement with the May 1997 rating decisions.  The RO has 
not issues a statement of the case in response to the notice 
of disagreement, and these issues must be remanded to the RO 
for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999).

Additional evidence is needed to address the claims for 
service connection for bilateral hearing loss, and a 
digestive system disorder.  The veteran has testified to a 
continuity of symptomatology since service, and has reported 
current symptoms of these disabilities.  The veteran has not 
had a VA examination addressing the likelihood of a link 
between current disorders and events during the veteran's 
service.

Accordingly, this case is remanded for the following:

1.  The RO should issue a statement of 
the case as to the issues of entitlement 
to service connection for breathing 
problems, hypertension, heart problems, 
tingling in the fingers, toes, arm and 
neck; hiatal hernias; and fevers; and 
whether new and material evidence has 
been received to reopen a claim of 
service connection for a back condition.  
Only if the veteran submits a timely 
substantive appeal will the Board further 
consider these issues.

2.  The RO should schedule the veteran 
for an audiological examination, to 
include audiometric testing.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
current hearing loss is related to 
exposure to noise, including noise from 
artillery fire and a mine explosion, 
during service.

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination, to 
include any necessary diagnostic imaging 
or testing.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should report 
whether the veteran currently has a 
hiatal hernia, GERD, or other digestive 
system disorder.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any current 
digestive system disorder is related to 
abdominal discomfort treated during 
service, or other disease or injury in 
service.

Thereafter, the RO should review the veteran's hearing loss 
and digestive system disorder claims.  If any of the benefits 
sought remain denied, the RO should issue a supplemental 
statement of the case (SSOC) for those issues for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




